Citation Nr: 1220932	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased initial rating for cervical strain with degenerative disc disease at the C4-C7 level of the spine ("cervical disability"), evaluated as 10 percent disabling prior to May 12, 2008, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from June 1974 to June 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from October 2006 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The October 2006 rating decision granted service connection for a cervical spine disability and assigned an initial 10 percent rating effective from October 1997, and the November 2008 rating decision assigned a 30 percent rating effective from May 12, 2008.  The Veteran perfected an appeal as to the assigned disability evaluations.

In December 2009, the Board remanded the Veteran's increased rating claim to the RO for further evidentiary development.  At that time, the Board noted that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board concluded that a TDIU claim was part of the Veteran's current claim and remanded this issue to the RO for consideration.  In a March 2012 rating decision, the RO denied entitlement to a TDIU.  The record does not currently contain a timely notice of disagreement (NOD) with the RO's decision.  See e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (to the effect that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).  As such, the Board will confine its consideration to the issue as set forth on the title page.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, prior to May 12, 2008, his cervical disability was manifested by essentially moderate limitation of cervical spine motion; but there is no objective evidence of severe limitation of motion, forward flexion of the cervical spine less than 15 degrees, severe intervertebral disc syndrome (IVDS) with recurring attacks with intermittent relief, or incapacitating episodes having a total duration of at least four but less than six weeks in the past 12 months 

2.  On and after May 12, 2008, the objective and credible medical and other evidence of record demonstrates that the Veteran's service-connected cervical spine disability is not manifested by severe IVDS characterized by recurring attacks with intermittent relief, favorable or unfavorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least 4 weeks in the past 12 months.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for an initial 20 percent rating, but no higher, for a cervical strain with degenerative disc disease at the C4-C7 level of the spine, are met from October 1, 1997 to May 11, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.7, Diagnostic Code 5290 (2003), effective prior to September 26, 2003.

2.  On and after May 12, 2008, the schedular criteria for a rating in excess of 30 percent for a cervical strain with degenerative disc disease at the C4-C7 level of the spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002), effective prior to September 23, 2002; 38 C.F.R. § 4.71a, DC 5290, 5293, 5295 (2003), effective prior to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5237-5243 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claim for an increased rating, and of his, and VA's, respective duties for obtaining evidence by way of letters dated in March 2001, March 2006, and May 2008.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Moreover, he was advised about the criteria governing assignment of disability evaluations and the effective date that could be assigned in the March 2006 letter.  Dingess v. Nicholson, 19 Vet. App. at 473. 

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claim.  Moreover, the evidence submitted by the Veteran since the beginning of this claim, establishes that he received notice of each element required to substantiate the claim for an increased rating for his cervical spine disability.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that the appellant's service treatment records were associated with the claims file and his known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  Medical records provided by the Social Security Administration (SSA), for the period from June 1994 to October 2010, were also obtained, in conjunction with the Veteran's application for SSA disability benefits filed in July 2010.  Review of the Veteran's Virtual VA electronic file did not reveal any additional records not already included in the claims file.

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that, in conjunction with this claim, the appellant underwent VA examinations in October 2001, January 2007, May 2008, and June 2010, and the examination reports are contained in the claims folder.  A review of those examination reports reveals that thorough examinations of the appellant were accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, during the course of this appeal, the appellant was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  The appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

As noted above, in December 2009, the Board remanded the Veteran's case to the RO for further development, which included determining if the Veteran was in receipt of SSA disability benefits and, if so, obtaining the administrative decisions and records considered in the award of his claim, obtaining records of his family physician (noted in the May 2008 VA examination report), obtaining any recent VA treatment records, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the SSA provided records obtained in conjunction with the Veteran's July 2010 claim for disability benefits, and he was scheduled for VA neurological and spine examinations of his cervical spine in June 2010.  Private medical records and statements, dated to May 2010, and his recent VA treatment records, dated through March 2011, were also obtained.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background and Legal Analysis

The Veteran contends that the initial 10 rating, assigned prior to May 12, 2008, and the 30 percent rating assigned thereafter, for his cervical spine disability, do not accurately reflect the severity of his service-connected disorder.  In numerous written statements during the course of his appeal, including in November 2010, the Veteran complained of having neck pain and stiffness, with hand numbness and loss of grip strength, that he attributed to his cervical spine disability.  He said he had difficulty sleeping and was afraid to drive due to neck pain.  The Veteran stated that his cervical spine disability changed the direction of his life.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The present appeal involves the Veteran's claim that the severity of his service-connected cervical spine disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6. 

The Veteran's statements describing the symptoms of his service-connected cervical disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating intervertebral disc syndrome were amended.  See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011)).  An omission was then corrected by reinserting two missing notes. See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003. 

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation. 

Accordingly, the Board will review the disability ratings under the old and new criteria.  The RO evaluated the Veteran's claim under the old regulations, effective prior to September 26, 2003, and also under the new regulations, in rendering its rating decision dated in October 2006.  A June 2007 statement of the case evaluated the Veteran's claim under the old and new regulations.  In November 2008, the RO awarded the 30 percent rating for the Veteran's cervical spine disability, effective from May 12, 2003, under the new regulations.  The Veteran was afforded an opportunity to comment on the RO's actions.  Accordingly, there is no prejudice to the Veteran in the Board's proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Prior to September 23, 2002, under the old regulations, under Diagnostic Code 5293, when disability from IVDS was mild, a 10 percent rating was assigned.  When disability was moderate, with recurring attacks, a 20 percent evaluation was warranted.  A 40 percent rating was in order when disability was severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent was awarded when disability from intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002), effective prior to September 23, 2002. 

Under the revised regulations for DC 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  A 10 percent evaluation was warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. A 20 percent evaluation was assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation was warranted.  Id.  A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Under Diagnostic Code 5290, effective prior to September 26, 2003, a rating of 10 percent was warranted for slight limitation of motion of the cervical spine; a 20 percent was assigned for moderate limitation of motion of the cervical spine; and a 30 percent rating was assigned for severe limitation of motion of the cervical spine. 38 C.F.R. 4.71a, DC 5290 (2003), effective prior to September 26, 2003. 

Prior to September 26, 2003, under Diagnostic Code 5295, a 10 percent evaluation was warranted for lumbosacral strain if it was manifested by characteristic pain on motion.  A 20 percent evaluation was assigned when lumbosacral strain was manifested by muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), effective prior to September 26, 2003.  A 40 percent evaluation was assigned for lumbosacral strain when it was manifested by severe symptomatology that included listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of motion on forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to DC 5293 include the renumbering of the diagnostic code to 5243.  Under DC 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 

Under the current General Rating Formula, the following apply: a 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

By way of history, the record reflects that, in October 1997, the RO received the Veteran's current claim for service connection for a cervical spine disability.  The October 2006 rating decision granted service connection and assigned an initial 10 percent disability evaluation, effective from October 1, 1997, under DC 5237 (and noted that the rating was analogous to mild IVDS, as in effect prior to September 23, 2002).  In the May 2008 rating decision, the RO awarded a 30 percent disability rating, effective from May 12, 2008.

As noted, under the old regulations, effective prior to September 23, 2002, under DC 5293, mild IVDS warranted a 10 percent rating and moderate disability, with recurring attacks, warranted a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5293, effective prior to September 23, 2002.  Effective prior to September 26, 2003, under DC 5290, slight limitation of motion of the cervical segment of the spine warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5290, effective prior to September 26, 2003.  Moderate limitation of motion of the cervical segment of the spine warranted a 20 percent evaluation, and a 30 percent evaluation required severe limitation of motion.  Id. 

Current regulations, effective since September 26, 2003, provide that unfavorable ankylosis of the entire cervical spine warrants a 40 evaluation.  Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 rating; and forward flexion of the cervical spine to 30 degrees or less, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, effective September 26, 2003. 

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Plate V (2011). 

The record, including VA and non-VA medical records dated from 1995 to 2011, shows that the Veteran had two post service injuries.  According to an April 1996 private medical record from J.C.P., M.D., in January 1996, the Veteran was involved in a motor vehicle accident and other records show that, in October 2000, he had a work-related injury.  The April 1996 office record indicates that x-rays of the Veteran's neck, taken in January 1996, showed degenerative changes of the C 4 through C 7 levels of the spine and that the Veteran had continued complaints of stiffness, soreness, and pain on motion.

In a January 1999 written statement, Dr. J.C.P. noted the Veteran's history of neck injury in service, that he currently had degenerative disc disease, and that he had a normal neurological evaluation.

In May 1999, the Veteran underwent VA examination of his lumbosacral spine.  Findings regarding his cervical spine were not reported.

According to an October 2000 signed statement from G.C.W., M.D., a neurosurgeon, the Veteran bumped his head on his patrol car.  It was thought that he bumped his left greater occipital nerve and now had neck stiffness.  He did not describe radicular-sounding pain.

Results of a private magnetic resonance image (MRI) of the Veteran's cervical spine, performed in July 2001, include an impression of severe diffuse cervical spondylosis with disc bulging and osteophyte deforming the spinal cord at C3-4, C4-5, C5-8, and C8-7 with foramen compromise at multiple levels.

In October 2001, the Veteran underwent VA examination.  According to the examination report, he gave a history of intermittent neck pain for five years that recently worsened.  He said results of a private MRI performed the previous month showed bulging discs at multiple levels.  The Veteran had pain and stiffness on the right side and middle of his neck and the pain worsened if he held his neck in one position, as when reading.  He occasionally had no pain and noticed radiating pain or tingling in either upper extremity without any particular dermatomal pattern.  

Objectively, there was no paraspinal tenderness and no trigger spots noted.  Range motion was flexion to 30 degrees; extension to 35 degrees; and left and right rotation each to 40 degrees.  Spurling's sign was negative, bilaterally.  Deep tendon reflexes in both upper extremities were 2+ and symmetrical.  Sensory function examination to pinprick was intact through aside from the right L5-S1 distribution.  No atrophy of the muscles was noted and strength was normal in both upper extremities.  The Veteran was independent in activities of daily living, transfers and ambulation without assistive devices.  His balance was good with no evidence of loss of coordination.  Diagnoses included degenerative joint disease of the cervical spine and chronic neck pain.

Private medical records from R.H.B., M.D., a neurosurgeon, dated in October and December 2001, reveal that the Veteran was seen for complaints of neck pain with some numbness and tingling in the left arm and occasionally in the right arm, at night.  He lost strength in his left grip.  Objectively, the Veteran had a kyphotic neck with mild tenderness and limited extension.  His upper extremities had essentially normal strength.  The assessment was herniated cervical disc, cervical compression fracture, and no myelopathy or radiculopathy.  Results of a MRI showed stenosis on the left side at C3-4 and spondylosis at C3-7 and C6-7 herniated nucleus pulposus with cord compression.  Surgery was recommended.  

In January 2002, the Veteran underwent an anterior cervical fusion (ACF) at C-7 with complete relief of neck pain but had surgical soreness, according to January through April 2002 records from Dr. R.H.B.  There was no myelopathy or radiculopathy.  He had left side cord compression at C3-4 and C3-7 and spondylosis that was being observed.

When seen for follow up by Dr. R.H.B. in December 2002, the Veteran reported having occasional sticking neck pain and some left shoulder and elbow pain that was improved since surgery.  His left hand and fingertips got numb occasionally and the numbness improved with movement.  Objectively, he had trace biceps, triceps, knee, and ankle jerks, down going toes, essentially normal (5/5) deltoid biceps, triceps, hand intrinsics, and fairly supple neck.  The impression was improving status post ACF, with no myelopathy or radiculopathy, and some persistent cervicalgia.  Relafen and Flexeril were prescribed.

Results of a private MRI of the Veteran's cervical spine performed in June 2004 included an impression of post surgical changes of anterior cervical fusion at C5-6 and C6-7 using an anterior vertebral body plate and vertebral body screws and disc osteophyte complex asymmetrical to the left at C4-5 results in left cord impingement.  A small left paracentral disc herniation at C4-5 also resulted in mild left cord impingement and a small right paracentral disc herniation at C7-T1 resulted in mild right cord impingement.  There was scattered neural foraminal narrowing.

In August 2006, the Veteran submitted a signed statement from Dr. J.C.P. who noted the Veteran's history of intermittent neck problems since service.

In January 2007, the Veteran underwent VA examination of his spine.  According to the examination report, the Veteran currently complained of headaches and constant neck pain that radiated to both arms and that he rated as a 7 on a scale of 1 to 10.  He had no physician-prescribed bed rest in the last year.  The Veteran took Relafen for pain and also took a muscle relaxant.  He denied having flare ups and did not have associated features or symtoms.  He did not use aids to ambulate and had no braces.  The Veteran was able to walk two miles in about 30 to 40 minutes.  He was not unsteady and did not have a history of falls.  The Veteran said that he retired from the Natchez Police Department as a patrolman in 2004 due to his neck.  He currently worked as a security guard at Wal-Mart and had no problems with his daily activities.

Objectively, the Veteran did not appear in acute distress.  His range of neck motion was forward flexion from 0 to 40 degrees; extension was from 0 to 25 degrees; left lateral flexion was from 0 to 25 degrees and right lateral flexion was from 0 to 45 degrees; left lateral rotation was from 0 to 30 degrees and right lateral rotation was from 0 to 40 degrees.  The Veteran had pain at the end point in all degrees of motion.  Flexion motion caused some sensation of numbness in his arm as well as rotation.  There was no objective evidence of pain.  Repetitive motion did not change anything.  The Veteran had active deep tendon reflexes in both upper extremities and no muscular or sensory deficit found.  

Also, results of x-rays taken at the time included status post disc excision and anterior cervical fusion 6-7 cervical, severe degenerative arthrosis above with cervical disk syndrome.  The VA examiner commented that the Veteran had marked impairment in regard to his neck and current x-rays appeared much worse than one might expect in a 51-year old individual.  The VA examiner further stated that DeLuca provisions could not be clearly delineated.  During a flare-up, the Veteran could have further limitation in range of motion, amount of pain, and functional capacity, but the examiner was unable to estimate an additional loss without resorting to mere speculation.

A July 2007 VA outpatient record includes the Veteran's complaints of occasional neck pain that was unchanged from prior evaluations and stiffness in the left with weakness.  He reported that the results of a MRI taken eighteen months earlier were within normal limits.

Results of a MRI performed in August 2007 revealed cervical cord compression from osteophyte complexes at C3-4, C4-5, and C5-6.  A small focus of T2 hyper-intensity was noted in the cord opposite the C6-7 space thought to represent a focus of myelomalacia from prior surgical intervention.

In a January 2008 Independent Medical Evaluation, C.N.B., M.D., a neuro-radiologist, said that he reviewed the Veteran's medical records and written statements.  Dr. C.N.B. opined that the Veteran's neck problems and postoperative sequella were due to his in-service neck injuries and that his disability was underrated.  According to Dr. C.N.B., the Veteran's 10 percent rating was inconsistent with his degree of spinal stenosis or current neurologic losses, including chronic neck pain with crepitus on motion, loss of use of his left hand and grip strength, bilateral arm and hand numbness, and loss of use of his right foot due to foot drop.  Dr. C.N.B. argued that the Veteran's current disc changes were not due to age or events after service.  

On May 12, 2008, the Veteran underwent VA examination of his spine.  According to the examination report, the Veteran's history of neck surgery in 2000 was noted.  He currently complained of headaches and neck pain that radiated to both arms.  No physician prescribed bed rest for the Veteran in the past year and he was currently treated by his family physician.  The Veteran said his pain worsened in the last year and radiation occurred if he lay on his left side to the left arm, if he lay on the right side to the right arm and on the right side is associated with tingling and numbness.  He rated his pain intensity as an 8 on a scale of 1 to 10.  He took prescribed pain medication and muscle relaxants.  The Veteran denied having flare-ups and no associated features or symtoms.  He did not use any aids to walk and had no braces.  He said he was able to walk about two miles in 30 to 40 minutes.  The Veteran was not unsteady and did not have a history of falls.  He retired from the Natchez Police Department as a patrolman in 2004 due to his neck and was currently employed as a security guard at Wal-Mart.  He did not have problems with daily activities.

Objectively, the Veteran did not appear in acute distress.  Range of motion of his cervical spine was flexion from 0 to 15 degrees; extension from 0 to 30 degrees; left lateral flexion from 0 to 20 degrees and right lateral flexion from 0 to 30 degrees; left and right lateral rotation were each from 0 to 45 degrees.  Repetitive motion did not change his range of motion.  The Veteran complained of pain at the endpoint with all motion that was accompanied by a facial grimace.  Deep tendon reflexes were 2+ and equal in the upper extremities with no gross motor weakness.  There was slight decreased sensation in the right hand and forearm on the median nerve side, involving the Veteran's thumb, index, and ring fingers and proximal forearm.  X-rays of the cervical spine showed the anterior cervical fusion with plate and screw placement at C6-7.  There was severe degenerative arthrosis in the disk spaces above this and some angulation in the upper cervical spine.  Results of the August 2007 MRI were noted.  

The clinical impression was status post anterior cervical fusion, C6-7 and severe degenerative arthrosis with continued cervical disk syndrome and spinal stenosis of the cervical spine.  The VA examiner commented that the Veteran had severe impairment in regard to his neck condition and that DeLuca provisions could not be clearly delineated.  It was noted that during a flare-up, the Veteran could have further limitations in range of motion, amount of pain, and in functional capacity, but the examiner was unable to estimate the additional loss without resorting to mere speculation.

Results of a MRI of the Veteran's cervical spine performed by VA in September 2008 showed cervical kyphosis with an apex at C4.  Persistent loss of vertebral body height of C3-C4, and C5 was seen, with cervical fusion at C6 and C7 unchanged from prior films.  Diffuse disc desiccation of the upper cervical spine was present.  

A September 2008 VA outpatient neurosurgery consultation note indicates that the Veteran was evaluated for his neck pain that he had since shortly after his 2001 surgery.  He had constant pain in the lower part of his neck and diffuse numbness that involved both upper extremities.  He used to work as a police officer and retired in 2004 due to the neck pain.  He was not currently working.  The Veteran did not report any weakness, gait difficulties, or radicular pain.  He had constant neck pain and numbness diffusely in the distal upper extremities when he sat or stood for any length of time.  

Objectively, the Veteran's spine revealed loss of lordosis.  He tended to keep it bent forward all the time; otherwise there was no tenderness in the muscles.  Range of motion in the neck was reported as quite limited.  Neurological examination revealed normal muscle bulk and tone with no wasting or weakness elicited.  The Veteran was able to walk on his heels and toes.  He had a deformity at the base of the right thenar eminence that appeared to be congenital.  He had virtually total loss of the thenar muscle group.  The clinical impression was chronic cervicalgia.  The VA clinic neurosurgeon found no evidence of definite myelopathy.  However, the Veteran had diffuse numbness that was the only symptom referable to the spinal cord, if at all significant.  MRI and x-ray studies were reviewed.  The neurosurgeon did not see any impressive spinal cord compression on the MRI but there was significant foraminal narrowing, bilaterally.  Nonsurgical modalities of treatment were advised and the Veteran was not viewed as a candidate for extensive surgery at that time.

A December 2008 office record from Dr. J.C.P. includes the Veteran's history of multiple injuries and that he was "doing fairly well now" but still had neck pain and neck motion caused shooting pains into his arms and down to his hand.  He had increased symtoms on the left side and his arms went to sleep during the night and he had to wake up and move them.  The Veteran had fair relief from Relafen.

A December 2008 VA outpatient pain management record reflects the Veteran's complaint of constant pain in the lower part of his neck and diffuse numbness of both upper extremities.  Range of motion of his neck was quite limited and neurological examination revealed normal muscle bulk and tone with no wasting or weakness.  The clinical evaluation was chronic cervicalgia and the examiner did not see any definite myelopathy.  

The Veteran was evaluated in the VA outpatient neurosurgery clinic in January 2009 and noted to have chronic complaints of cervical spondylosis.  He had chronic changes with a kyphotic deformity on his cervical spine, with chronic complaints of cervical and axial pain and pain in his hands.  Results of MRIs performed in 2007 and 2008 revealed no progression of his disease.  

The VA neurosurgeon said that the Veteran was evaluated in 2008 and the same symtoms he currently had were essentially unchanged from those he previously reported.  The Veteran complained of actual pain in-between his shoulder blades as well as pain on the hands, especially on the middle and ring fingers on both sides, that the neurosurgeon said was suggestive of spine involvement, but the Veteran's reflexes were normal throughout.  There was no spasticity and no weakness.  There were no abnormal reflexes.  Plantar responses were flexor, and there was no Hoffman in the upper extremities.  There was no objective evidence of myelopathy and the Veteran appeared to be somewhat stable.  He was advised against surgical intervention and encouraged to follow frequent follow ups.

The Veteran was seen in the VA outpatient neurosurgery clinic on January 22, 2010 and noted to have significant stiffness of the neck with very limited mobility.  Surgical intervention was not deemed warranted at that time.

In a February 19, 2010 signed statement, Dr. J.C.P. said that he agreed with Dr. C.N.B.'s January 2008 statements regarding the Veteran.

In a signed statement dated on May 12, 2010, Dr. R.H.B., the Veteran's former neurosurgeon, opined that, due to the Veteran's neck condition including the myeloradiculopathy and the kyphotic deformity of the neck, he was unable to perform his career and duties as a police officer or any moderate manual labor.  

In June 2010, the Veteran underwent VA neurological examination performed by the chief of the neurology service at a VA medical facility.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that the first mention of neck complaints was in January 1996 when a cervical spine x-ray report revealed severe spondylosis.  Cervical surgery was performed by Dr. R.H.B. in 2002 with a terrible looking neck, but no neurological deficits.  A VA neurosurgeon, in 2007, did not find the surgical disease to warrant another surgical procedure.  Results of neurological examination at that time were normal, aside from diffuse sensory loss, but the nature of that loss was undocumented.  In September (January) 2008, an "expert" (apparently a reference to Dr. C.N.B.) claimed that the Veteran's spondylosis was too great for an individual of his age.

The Veteran currently complained of intermittent numbness in the hands and forearms to the elbows and the anterior left upper thorax.  He had weakness in his hands.  The Veteran had no trouble with buttons but had trouble bending over to tie his laces.  He had numbness in the left toes and lateral calf and the right ones.  The Veteran said his legs gave out at times while waking.  He was able to walk one quarter of a mile before he tired and his feet got numb.  He was able to continue after several hours of rest.  The Veteran denied sphincter disturbance.  He took Relafen, Tylenol arthritis, and Darvocet for pain.  

Objectively, the Veteran had normal gait and station with good heel/toe/tandem walk.  Motor strength was 5/5 (normal) with normal tone, bulk, dexterity, and coordination.  Sensory was intact to fine touch, vibration, and position.  Temperature and pin prick sensation were decreased in patchy fashion in the upper and lower extremities in incongruous fashion in neither peripheral nerve nor root distribution.  Reflexes were 1-2+ and equal.  The examiner reviewed results of the September 2008 MRI of the Veteran's cervical spine that he said were not significantly changed from the study in August 2007.  

The VA examiner concluded that the Veteran had rather severe degenerative cervical spine and disc disease, but did not have motor or sensory deficits related to the cervical spine.  It was noted that review of the medical records revealed that the Veteran never had neurologic deficits related to the cervical spine, only symtoms of pain.  There was speculation that he had peripheral nerve lesions as a potential cause of his sensory complaints (as for example sensory loss in the index finger distal to old scar, possible ulnar neuropathy and/or carpal tunnel syndrome).  An electromyography (EMG) was recommended.

Further, the VA examiner noted that the Veteran had several episodes of cervical strain in service.  He said that strain was a self-limited injury to paraspinous soft tissues.  There was no evidence of degenerative cervical spine or disc disease in the service records.  Degenerative spine and disc disease was exceedingly common in the population at large, and increased with age.  The first evidence of spine disease in the Veteran was after his 1996 motor vehicle accident.  

According to the VA examiner, there was no medical evidence that strain caused, predisposed one to, or accelerated the development of degenerative spine and disc disease, the opinion of the expert (Dr. C.N.B.) in 2008 to the contrary.  The VA examiner said that individuals may certainly remotely develop such spine changes following single or repeated episodes of strain, such changes also occurred in the absence of such clinical events.  This might imply that we each sustain subclinical strain in the course of our daily lives.  If this was the case, that to ascribe the Veteran's cervical disease to his service strain rather than the daily wear and tear of life would be speculative.  The alternative was that strain injuries were not causative.  As such, the VA examiner concluded that the Veteran's service injury bore no relationship to his current cervical disease.  

In an Addendum, dated in July 2010, the VA neurologic examiner said that results of a recent EMG showed severe right carpal tunnel syndrome.  There was also a left median neuropathy.  There were mild chronic denervation changes in the right C8 muscles.  The Veteran had peripheral neuropathies of both upper extremities that the VA examiner found were unrelated to his cervical spine disease but were likely responsible for his upper extremity sensory complaints.  The examiner also found evidence of a chronic, stable, mild right C8 radiculopathy.  The VA neurologist said that this would be related to the Veteran's cervical spine disease but not responsible for the right hand wasting or the sensory findings.

Also in June 2010, the Veteran underwent VA examination of his spine.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran currently complained of continued constant neck pain and stiffness, with numbness and tingling radiating out of the neck into both extremities to his hands.  He had episodes of numbness in the left chest wall region if he lay on his left side.  The Veteran indicated that doctors told him that this was not cardiac-related.  He had difficulty finding a comfortable sleeping position.  There was no documentation noted regarding any prescribed bed rest in the past year.  Sitting for more than short periods of time led to increased symptomatology of numbness and tingling in the Veteran's upper extremities.  He was able to stand pretty well up to 30 minutes or so and tried to walk for exercise for about 30 minutes two or three times a week.  He estimated that he lifted nothing heavier than about forty pounds as more than this caused increased pain.

Further, the Veteran said he was independent in his activities of daily living.  He had a valid driver's license and drove his vehicle from Natchez that he said was about 100 miles away.  He had increased neck pain after the drive.  The Veteran said that he was a retired police officer.  He retired several years ago as he said that he had his time in and also had concerns for the safety and well being of himself and others if he were to have a scuffle with a suspect.  He worked in security for Wal-Mart during 2006 and 2007 and left in a contract dispute.  He tried to get a job as a US Marshall providing security at a courthouse but was unable to pass the physical.  The Veteran said he had a soft cervical collar but did not use it as it provided no relief.

Objectively, the Veteran walked a bit stiffly but, otherwise, had a normal gait pattern.  He did not wear a cervical collar or use a cane.  Examination of his neck revealed a very faint surgical scar anteriorly on the right side of the neck.  All movements of his neck were somewhat slow and guarded on range of motion testing.  Range of motion of the Veteran's neck was right lateral rotation to 20 degrees and left lateral rotation to 10 degrees; flexion was from 0 to 35 degrees and extension was from 0 to 5 degrees; right lateral flexion was from 0 to 10 degrees and left lateral flexion was from 0 to 15 degrees.  The Veteran had pain throughout all range of motion testing with associated grimacing.  There was no additional limitation of motion after repetitive motion.  There was tenderness to palpation of the left paracervical region with associated grimacing.  There was no spasm noted.  

The clinical impression was service-connected strain with degenerative disk disease at C4-C7 levels and postoperative anterior cervical fusion at C6-C7 and multilevel degenerative changes.  As to DeLuca factors, the VA examiner reported no additional limitation of motion after three repetitive motions.  The Veteran described chronic and constant neck pain rather than intermittent flare-ups.  As to functional status, he was independent in his activities of daily living.  He was retired as a police officer and last worked for Wal-Mart that he left due to contract differences but was unable to pass a physical examination to work as a United States Marshall at a court house.  The VA examiner noted that the Veteran had a valid driver's license and was able to drive, and was also able to perform his activities of daily living.  It was further noted that individuals able to drive or perform their activities of daily living were able to perform at the sedentary work level.  Sedentary work including lifting no more than ten pounds, and standing and walking, only on an occasional basis.  

A March 2011 VA outpatient record reveals that the Veteran said he recently moved furniture and experienced increased back pain but he did not mention having cervical spine pain.

Giving the Veteran the benefit of the doubt, prior to May 12, 2008, the Board concludes that a 20 percent rating, but no higher, for moderate limitation of motion may be assigned under DC 5290, as in effect prior to September 26, 2003.  This is so because the October 2001 VA examiner reported the Veteran's complaints of pain and stiffness, with range of motion of the Veteran's cervical spine reported as flexion to 30 degrees (a 15 degree loss from normal motion); extension to 35 degrees (a 10 degree loss of normal motion), and left and right rotation to 40 degrees (a 20 degree loss of motion), with normal neurological and muscular evaluations.  The January 2007 VA examiner reported slightly improved flexion but extension, left lateral rotation and rotation were all moderately limited.  The examiner also noted complaints of constant neck pain that radiated to both arms and stiffness, and reported range of neck motion as flexion to 40 degrees (a 5 degree loss of motion), extension to 25 degrees (a 20 degree loss of motion), left lateral rotation to 30 degrees (a 30 degree loss of motion) and right lateral rotation to 40 degrees (a 20 degree loss of motion) with pain, but no additional pain with repetitive motion.  The Board concludes that these findings are commensurate with moderate limitation of cervical spine motion under DC 5290, effective prior to September 26, 2003.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).

However, prior to May 12, 2008, the objective evidence does not meet or even approximate the criteria warranted for a 30 percent rating for severe limitation of cervical spine motion under DC 5290 as in effect prior to September 26, 2003.  The January 2007 VA examiner also found no sensory or muscular deficits.  Such findings do not meet or even approximate a higher rating under any of the other applicable diagnostic codes effective prior to September 26, 2003.  See 38 C.F.R. § 3.71a, DCs 5293, 5295 (2003), effective prior to September 26, 2003.  

Even if the cervical strain was rated by analogy to Diagnostic Code 5295 as in effect prior to September 26, 2003, a 40 percent evaluation is warranted where there is severe symptomatology with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  However, the October 2001 and January 2007 VA examiners reported no more than moderate loss of range of cervical spine motion and normal neurological and muscular evaluation.  There was no evidence of listing of the whole spine or abnormal mobility.  In fact, the October 2001 VA examiner expressly stated that the Veteran walked with a normal gait.  

Further, if considered under DC 5293 as in effect prior to September 26, 2003, the clinical evidence does not support a finding of severe IVDS with recurring attacks with intermittent relief such as to warrant a 40 percent rating, even in view of the January 2007 VA examiner's report of "marked impairment".  This is so because the examiner reported that the Veteran did not appear in acute distress, and while there was pain at the end point in all degrees of motion, repetitive motion did not change anything.  There is also no evidence of incapacitating episodes lasting 4 weeks but less than 6 weeks in the last 12 months.  Moreover, when considered under the DC 5237, as currently in effect, the probative medical evidence is devoid of forward flexion to less than 15 degrees.  

Thus, since he filed his initial claim for service connection on October 1, 1997 through May 11, 2008, a 20 percent rating is warranted for the Veteran's cervical spine disability under 38 C.F.R. § 4.71a, DC 5290, effective prior to September 26, 2003 

Further, since May 12, 2008, the probative medical evidence demonstrates that there is no favorable or unfavorable ankylosis of the entire cervical spine, as set forth in DC 5237, as in effect from September 26, 2003.  This is so because neither the May 2008 or June 2010 VA examiners, nor any VA or non-VA treating physician, reported clinical findings of favorable or unfavorable ankylosis of the Veteran's cervical spine, nor was such reported in any radiology report during the entire pendency of this appeal.  Thus, a rating in excess of 30 percent is not warranted for the Veteran's cervical strain since May 12, 2008 under DC 5237. 

Additionally, a separate rating for neurologic manifestations of the Veteran's cervical spine disability is not also warranted.  The Veteran has told VA examiners and treating physicians that he had radiating neck pain and complained of upper extremity numbness and tingling in his fingers.  Under Diagnostic Code 8511, a 20 percent rating is warranted for mild incomplete paralysis of the middle radicular group, which contemplates the arm.  38 C.F.R. § 4.124a, DC 8511 (2011).  A 20 percent rating is warranted for both the major and minor extremity.  Id.  A 30 percent rating is warranted for moderate incomplete impairment on the minor extremity, and a 40 percent rating requires moderate incomplete paralysis of the major extremity.  Id.  Higher ratings are warranted for severe incomplete paralysis and for complete paralysis.  Id.

However, in January 1999, Dr. J.C.P. reported normal neurological findings, in October 2001, the VA examiner reported that sensation was intact, upper extremity deep tendon reflexes were 2+ and there was no atrophy and, in October 2007, the VA examiner reported that there were no sensory or muscular deficits.  

While, in January 2008, Dr. C.N.B. described the Veteran's neurologic losses attributable to his cervical spine disability that included loss of use of his left upper extremity and bilateral arm and hand numbness and left foot drop, this physician never examined the Veteran.  Although, in February 2010, Dr. J.C.P. said that he agreed with Dr. C.N.B., none of Dr. J.C.P.'s treatment records, dated since 1992, reflects any report of neurologic deficits associated with the Veteran's cervical spine disability such as to warrant a separate compensable rating.  Notably, VA clinic neurosurgeons who examined the Veteran in September 2008 and January 2009 found normal strength, tone, bulk, dexterity, coordination, although diffuse numbness was noted in 2008.  

More significantly, in June 2010, the VA neurologist who evaluated the Veteran reported findings of normal gait, motor strength, tone, bulk, and dexterity, as well as intact sensory findings.  The VA neurologist said that the Veteran had severe degenerative disc disease but expressly stated that there were no motor or sensory deficits related to his cervical spine disability.  This medical specialist explained that the Veteran never had neurological deficits, only symtoms of pain.  The VA neurologist stated that results of a recent EMG showed that the Veteran had peripheral neuropathies of his upper extremities that were unrelated to the cervical spine disability but caused the upper extremity sensory complaints.  The examiner also found evidence of a chronic, stable, mild right C8 radiculopathy.  This would be related to the Veteran's cervical spine disease but not responsible for the right hand wasting or the sensory findings.  In fact, the VA medical specialist concluded that the Veteran's service injuries bore no relationship to his current cervical disease.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) ( to the effect that when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability); see also 38 C.F.R. § 3.102.  Here, the probative and credible medical evidence of record does not support a finding of neurologic manifestations of the Veteran's service-connected cervical spine disability that warrant a separate compensable disability evaluation.

Nor has the Veteran ever reported any incapacitating episodes that required physician mandated bed rest such as to warrant a higher rating during any time since he filed his claim in 1997.  

Even with consideration of DeLuca, supra, the objective evidence of record reflects the Veteran's complaints of pain and stiffness but is not reflective of deficits of motor strength, muscle atrophy, or the like to warrant an increased evaluation.  The Board recognizes the Veteran's subjective complaints of constant cervical spine pain and stiffness, but is of the opinion that such complaints of pain are contemplated in the currently assigned 20 percent evaluation prior to May 12, 2008 and 30 percent rating granted thereafter.  Although, the January 2007 and May 2008 VA examiners said that DeLuca provisions could not be clearly delineated, and that during a flare-up, the Veteran could have further limitations in range of motion, amount of pain, and in functional capacity, and the examiners were unable to estimate the additional loss without resorting to mere speculation, the record shows that Veteran denied having flare-ups.  

Moreover, in June 2010, the VA spine examiner reported no additional limitation of range of motion after three repetitions and said that the Veteran described having chronic and constant neck pain rather than intermittent flare-up.  As to functional status, the recent VA examiner said that the Veteran was independent in his activities of daily living and had a valid driver's license and was able to drive.  He was retired as a police officer and last worked for Wal-Mart that he left due to contract differences but was unable to pass a physical examination to work as a US marshall at a court house.  The provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  A separate evaluation for pain is not for assignment.  Spurgeon. 

As such, the Board concludes that, from October 1, 1997 to May 11, 2008, an initial 20 percent rating, but no higher, is warranted for the Veteran's service-connected cervical spine disability.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).  The Board further finds that since May 12, 2008, a preponderance of the evidence of record is against a rating in excess of 30 percent for the Veteran's cervical spine disability.  

The Board has also considered whether the Veteran's cervical spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. at 447.  As discussed above, the March 2012 RO rating decision denied entitlement to a TDIU.

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected cervical spine disability, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

An initial 20 percent rating for cervical strain with degenerative disc disease at the C4-C7 level of the spine is granted from October 1, 1997 to May 11, 2008, subject to the laws and regulations regarding the award of monetary benefits.

A rating in excess of 30 percent for cervical strain with degenerative disc disease at the C4-C7 level of the spine from May 12, 2008, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


